       Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION



MANESSAH L. GREER                                                    PLAINTIFF


v.                           NO. 1:19-cv-00061 PSH


ANDREW SAUL, Commissioner of                                      DEFENDANT
the Social Security Administration



                     MEMORANDUM OPINION AND ORDER


      In this case, plaintiff Manessah L. Greer (“Greer”) maintains that the

findings of an Administrative Law Judge (“ALJ”) are not supported by

substantial evidence on the record as a whole.1 Greer so maintains for two

reasons: 1) her migraine headaches were not evaluated in accordance with

Listing 11.02, and 2) her residual functional capacity was erroneously

assessed because the medical opinions were not given proper weight, and

insufficient consideration was given to the side effects of her medication.


1
      The question for the Court is whether the ALJ’s findings are supported by
“substantial evidence on the record as a whole and not based on any legal error.” See
Sloan v. Saul, 933 F.3d 946, 949 (8th Cir. 2019). “Substantial evidence is less than a
preponderance, but enough that a reasonable mind would accept it as adequate to
support the [ALJ’s] conclusion.” See Id.
       Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 2 of 20




      Greer was born on October 28, 1985, and was twenty-nine years old

on June 30, 2015, i.e., the day she allegedly became disabled. In her

applications for disability insurance benefits and supplemental security

income benefits, she alleged that she is disabled as a result of multiple

sclerosis (“MS”). The Commissioner of the Social Security Administration

(“Commissioner”) represents that the relevant period is from June 30,

2015, through November 27, 2018, i.e., the date of the ALJ’s decision.

      Prior to the relevant period, Greer underwent testing for reoccurring

headaches and came to be diagnosed with Radiologically Isolated Syndrome

(“RIS”), see Transcript at 268, an impairment characterized as a “step

before MS,” see Transcript at 318.2 The impairment was believed to be a

separate entity from her headaches. See Transcript at 268.

       Greer saw Dr. Kathryn Chenault, M.D., in 2014 for left side numbness

and tingling and reoccurring headaches. See Transcript at 267-269

(01/06/2014), 270-271 (03/18/2014), 272-273 (03/31/2014). Because RIS

has a high correlation with MS, Greer was treated with disease modifying

therapy for MS. She was treated with medication for her headaches.


2
      The Court notes the medical evidence prior to June 30, 2015, primarily for the
purpose of placing Greer’s medical condition in an historical context. In addition,
because Greer does not challenge the mental portion of the ALJ’s residual functional
capacity assessment, the evidence relevant to Greer’s mental limitations will not be
summarized.
                                         2
       Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 3 of 20




     Greer also saw Dr. James Zini, D.O., (“Zini”) in 2014 for MS and

headaches. See Transcript at 341-344 (06/03/2014), 338-340 (08/05/2014),

334-337 (10/06/2014), 330-333 (12/02/2014), 326-329 (12/30/2014). His

progress notes reflect that he was uncertain whether she “actually has MS

or if her body is mimicking symptoms of MS.” See Transcript at 326. He did

note, though, that an MRI of her cervical spine was consistent with “MS

plaques” and an MRI of her brain revealed abnormalities. See Transcript at

328. He noted that her symptoms were constant but moderate and were

relieved with pain medication, muscle relaxants, and rest. Zini’s progress

notes additionally reflect that Greer’s headaches were intermittent, were

relieved with medication and movement, but were exacerbated when she

remained still.

     Greer additionally saw Dr. Krishna Mylavarapu, M.D., (“Mylavarapu”)

in 2014 for MS. See Transcript at 276-279. Greer’s history of present illness

included the following complaints:


     ... She [complains of] left side pain, headaches, and fatigue.
     She reports her headaches occur everyday. She [complains of]
     photophobia and phonophobia associated with headaches. She
     takes Midrin [as needed]. It does not help. She [complains of]
     intermittent numbness in hands and feet at times. ...




                                      3
       Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 4 of 20




See Transcript at 276. A physical examination was unremarkable. MS,

migraines, and medication overuse headaches were diagnosed. Testing was

ordered, and amitriptyline was prescribed.

     MRI testing of Greer’s brain and cervical spine was performed in

December of 2014. See Transcript at 306-307. The results of the brain MRI

revealed periventricular white matter areas of demyelination and gliosis

consistent with MS but no enhancing lesions. The results of the cervical

spine MRI revealed a “lesion at the C3 level and a small area both on the

right and left side of the cord at the C4-5 level,” which was consistent with

“MS plaques.” See Transcript at 307.

     Greer appears to have seen Mylavarapu on four occasions in 2015.

See Transcript at 280-282 (01/21/2015), 283-285 (04/29/2015), 286-288

(10/26/2015), 289-291 (11/03/2015). His progress notes reflect that her

headaches improved with amitriptyline, but she eventually stopped taking

it. She had also been receiving Plegridy injections but had stopped them

as well because they caused a loss of sensation in her right arm. In October

of 2015, she reported that she did not want any “‘man made’ medications

for [now].” See Transcript at 288. Mylavaraup ordered additional MRI

testing, which was performed in October of 2015. The results of Greer’s

brain MRI revealed the following:

                                      4
      Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 5 of 20




     Stable bilateral callosal and pericallosal areas of FLAIR signal
     abnormality oriented perpendicular to the corpus callosum
     compatible with multiple sclerosis. No new plaques are seen.
     No restricted diffusion or enhancement is seen to suggest active
     plagues.


See Transcript at 304. The results of Greer’s cervical spine MRI revealed

the following:


     A new, 12-mm enhancing plaque is identified in the posterior
     spinal cord towards the right of midline at the C6 level.
     Previously noted signal abnormality at the C3 level has
     decreased in intensity. Findings are compatible with active
     multiple sclerosis. Given cord lesions, Devic’s disease should
     also be considered although optic nerves appear normal on MRI
     [of her] brain.


See Transcript at 305.

     Greer saw Zini on what appears to have been five occasions in 2015

for MS and headaches. See Transcript at 322-325 (01/30/2015), 318-321

(02/27/2015), 314-317 (05/06/2015), 309-313 (09/09/2015), 362-366

(11/10/2015). His progress notes reflect that her MS was moderate to

severe, was causing lethargy, but was relieved with pain medication, rest,

and muscle relaxants. His notes also reflect that her headaches were

intermittent and moderate but finding an acceptable medication to treat

them was proving to be difficult.


                                    5
       Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 6 of 20




     Greer saw Zini on multiple occasions in 2016 for MS and headaches.

See Transcript at 357-361 (01/12/2106), 352-356 (03/10/2016), 347-351

(05/24/2016), 411-414 (11/07/2016), 425-428 (12/12/2016). His progress

notes from those presentations are substantially similar to his progress

notes from 2015. Her MS was moderate to severe, was causing lethargy,

but was relieved with pain medication, rest, and muscle relaxants. Her

headaches were intermittent and moderate but finding an acceptable

medication to treat them was proving difficult. He did note, though, that

she complained of a headache every morning and reported that husband

had to “sit [her] up in bed because [she] just [could not] physically do it

[herself.]” See Transcript at 411.

     On November 7, 2016, Zini completed a Treating Physician’s Migraine

Headache Form. See Transcript at 410. In the form, Zini represented that

Greer’s headaches start in the back of her head and radiate forward to her

left side. She experiences headaches more than three times a week, and

they last, on average, twenty-four hours. Her headaches are accompanied

by    nausea    and     vomiting,    photophobia,     phonophobia,      and

throbbing/pulsating. She was taking medication in the form of Imitrex and

hydrocodone. It was his opinion that her headaches will interfere with her

ability to work and cause her to miss work.

                                     6
      Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 7 of 20




     Greer was also seen for her MS in 2016 by Dr. Sombabu Maganti, M.D.,

(“Maganti”). See Transcript at 373-376 (07/11/2016). Greer’s history of

present illness included the following complaints:


     ... [Greer] was diagnosed with multiple sclerosis incidentally
     while being evaluated for headaches in 2013. [Cerebrospinal
     Fluid] studies confirmed MS. She was started on Copaxone. She
     could not tolerate[] side effects and has to quite taking it (hair
     loss, loss of fatty [t]issue in the back of the head, exhaustion,
     psychosis). She took [C]opaxone for 3 months only. She was
     started on Plegridy after repeat[ed] MRI[s] showed continual
     worsening of MS lesions. While on Plegridy, she had MS relapse
     (May of 2015-right upper extremity numbness, tingling.) She
     was on Plegridy for 4 months and quit taking it. She was getting
     psychosis type symptoms on Plegridy as well. She has residual
     tingling sensation of the right upper extremity per report. No
     further episodes of one sided weakness, numbness, blindness.
     She [has a] history of headaches. She has been having 2 to 3
     headaches per week-radiating from back of head to the front
     associated with nausea, photophobia, phonophobia, double
     vision.


See Transcript at 373. A physical examination was unremarkable. Maganti

diagnosed “relapsing, remitting type multiple sclerosis and intractable

migraine episodes.” See Transcript at 375. She prescribed Depakote,

Imitrex, and Phenergan.

     MRI testing of Greer’s brain and cervical spine was performed in June

of 2017. See Transcript at 544-546. The results of the brain MRI revealed

the following:

                                     7
      Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 8 of 20




     Patchy [T2] hyperintense lesions within the cerebral white
     matter involving periventricular and juxtacortical regions. The
     appearance is consistent with underlying multiple sclerosis.
     Note that contrast was not administered, which precludes
     evaluation for active demyelination.


See Transcript at 545. The results of Greer’s cervical spine MRI revealed

the following:


     Numerous T2 hyperintense lesions scattered within the cervical
     spinal cord. Given the clinical history of multiple sclerosis,
     these are consistent with demyelination plaques. Note that
     contrast was not administered, which precludes evaluation for
     active demyelination. ... No significant degenerative changes.
     No narrowing of the spinal canal or foramina.


See Transcript at 546.

     Another round of MRI testing of Greer’s brain and cervical spine was

performed in August of 2017. See Transcript at 546-548. The results of the

brain MRI revealed the following: “No significant change in the mild burden

of chronic demyelinating plaques compared with 6/1/2017. No new lesions

identified. No areas of abnormal enhancement.” See Transcript at 547. The

results of the cervical spine MRI revealed the following: “No significant

change in the chronic demyelinating plaques within the cervical spinal cord

compared [with] 6/1/2017. No enhancing lesions identified.” See

Transcript at 548.

                                     8
      Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 9 of 20




     Greer continued to see Zini in 2017 and 2018. See Transcript at 538-

541 (06/20/2017), 534-547 (08/28/2017), 529-533 (09/26/2017), 524-528

(11/14/2017), 519-523 (12/14/2017), 514-518 (02/07/2018), 508-513

(03/08/2018), 502-507 (04/05/2018). The progress notes from those

presentations are similar in several respects. Greer’s MS was consistently

characterized as moderate to severe, continued to cause lethargy, but was

relieved with pain medication, rest, and muscle relaxants. Zini repeatedly

noted her complaints of fatigue and muscle pain. Her headaches were

intermittent and moderate but finding an acceptable medication to treat

them continued to prove difficult. Greer repeatedly complained of a

headache every morning and continued to report that she required help in

sitting up in bed. Physical examinations were typically routine, although

she exhibited diminished strength, diminished tone, and a limited range of

motion in her back.

     Drs. Ben Johnson, M.D., (“Johnson”) and Janet Cathey, M.D.,

(“Cathey”) reviewed Greer’s medical records at the request of the state

agency and offered an assessment of Greer’s residual functional capacity.

See Transcript at 78-80, 96-98. Johnson and Cathey agreed that Greer

retained sufficient residual functional capacity to perform a full range of

light work.

                                     9
      Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 10 of 20




      The record contains a summary of Greer’s work history. See

Transcript at 210-228. It reflects that she had negligible FICA earnings

between 2001 and 2015.

      Greer testified during the administrative hearing. See Transcript at

31-42. She is very rarely able to do any chores around the house and only

drives a little. She attributed her limited abilities to her headaches and the

pain caused by her MS. She can only walk and/or stand for about five

minutes before she must rest and cannot sit for more than five to ten

minutes before experiencing pain. Greer can only lift about five pounds at

one time. When she experiences a flare up of MS, she experiences pain in

her neck. She has migraine headaches at least three times a week and takes

several medications to treat them. Greer spends most of her day in her

bedroom. When asked why, she answered as follows:


            A. Because I can’t really do a whole lot. I can sit down for
      small period[s] of time. I have to lay down for a small period of
      time. And then I have to walk around for a small period of time
      but my room—I can find that I can sit in my bed. I can lay down
      on the bed but I have most of what I need right there.

           Q. So how much of the day would you actually be away
      from your bedroom or away from a couch or away from the floor
      and actually doing something in a typical average day?

            A. Maybe an hour.


                                      10
       Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 11 of 20




           Q. And what would you be doing in that hour of the 24
      hours that you’re living in the day?

           A. Either going to the bathroom or getting my son and
      daughter something to eat or drink.

             Q. Okay.

             A. Maybe two hours.

           Q. What is the longest you could do that at one time
      without taking any break whatsoever?

             A. Five to ten minutes usually.


See Transcript at 37. Greer has pain in her head, neck, and shoulder. On

bad days, her pain is about nine to ten on a ten-point pain scale.3

      The ALJ found that Greer’s severe impairments include MS and

migraines, but she does not have an impairment that meets or equals a

listed impairment. The ALJ assessed Greer’s residual functional capacity

and found that Greer is capable of performing light work with the following

physical limitation: she is incapable of performing work that involves

frequent balancing or the climbing of ladders, ropes, or scaffolds. As a part

of so finding, the ALJ gave reduced weight to Zini’s opinions. The ALJ gave

the following reason for doing so:



3
       Greer’s mother also testified during the administrative hearing. See Transcript
at 42-47.
                                         11
      Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 12 of 20




     [Greer’s] primary care physician [i.e., Zini] completed a
     headache questionnaire in which he opined that [she] would
     miss work at least one day per week for migraines. ... However,
     his report of the medications [she] was taking was inconsistent
     with his own treatment records. He reported that she was
     taking Imitrex when his treatment records showed she was not.
     His opinion is accorded reduced weight for inconsistency with
     his own treatment notes.


See Transcript at 20. The ALJ found that Greer has no past relevant work,

but a hypothetical individual with Greer’s limitations could perform work

as a cashier or a sales attendant.

     Greer first maintains that her migraine headaches were not evaluated

in accordance with Listing 11.02, the listing she maintains is the most

closely analogous listing for her headaches. She maintains that given her

symptoms and how they correspond to the listing, “a more thorough

consideration of [her] chronic migraines is warranted at step three of the

sequential evaluation process.” See Docket Entry 11 at CM/ECF 14.

     At step three, the ALJ is required to determine whether a claimant’s

impairments meet or equal a listed impairment. See Raney v. Barnhart,

396 F.3d 1007 (8th Cir. 2005). The determination is solely a medical one,

see Cockerham v. Sullivan, 895 F.2d 492 (8th Cir. 1990), and the claimant

bears the burden of showing that her impairment meets or equals a listed

impairment, see Pyland v. Apfel, 149 F.3d 873 (8th Cir. 1998).

                                     12
       Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 13 of 20




       The ALJ found at step three that Greer’s impairments do not meet or

equal a listed impairment. There is no indication that the ALJ considered

whether Greer’s migraine headaches meet or equal Listing 11.02.4 The

Court accepts Greer’s representation that the ALJ should have considered

the listing. The ALJ’s failure to do so does not warrant a remand, though,

because the record supports his overall conclusion at step three.5 The Court

so finds for two reasons. First, Greer has failed to produce medical

evidence supporting her assertion that her headaches meet or equal the

criteria set forth in Listing 11.02. Second, with respect to the medical

evidence that is in the record, the Court can only guess as to what evidence

might meet or equal the criteria set forth in the listing.

       Greer offers a second reason why the ALJ’s findings are not supported

by substantial evidence on the record as a whole. She maintains that her

residual functional capacity was erroneously assessed because the medical

opinions were not given proper weight, and insufficient consideration was

given to the side effects of her medication.




4
      The Court accepts Greer’s representation that Listing 11.02 is the most closely
analogous listing for migraine headaches.

5
       See Pepper on behalf of Gardner v. Barnhart, 342 F.3d 853 (8th Cir. 2003)
(although preferable that ALJ address a specific listing, failure to do so is not reversible
error if record supports overall conclusion at step three).
                                            13
      Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 14 of 20




      The ALJ is required to assess the claimant’s residual functional

capacity, which is a determination of the most the claimant can do despite

her limitations. See Brown v. Barnhart, 390 F.3d 535 (8th Cir. 2004). The

assessment is made using all of the relevant evidence in the record. See

Jones v. Astrue, 619 F.3d 963 (8th Cir. 2010).

      In assessing the claimant’s residual functional capacity, the ALJ must

weigh the medical opinions in the record and resolve any conflicts among

them. See Wagner v. Astrue, 499 F.3d 842 (8th Cir. 2007). A treating

physician’s medical opinions are entitled to controlling weight if they are

well-supported by medically acceptable clinical and laboratory diagnostic

techniques and are not inconsistent with the other substantial evidence.

See Michel v. Colvin, 640 Fed.Appx. 585 (8th Cir. 2016). The opinions may

be discounted if, for example, they are inconsistent with the physician’s

own treatment notes. See Adair v. Saul, --- Fed.Appx. ---, 2020 WL 2988696

(8th Cir. June 4, 2020).

      The ALJ discounted Zini’s medical opinions in the Treating Physician’s

Migraine Headache Form because they are inconsistent with Zini’s own

progress notes. Although the ALJ only gave one example to support his

reason, the reason is a good reason for discounting Zini’s medical opinions

and is supported by substantial evidence on the record as a whole.

                                     14
       Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 15 of 20




      The Court begins by noting that Zini’s medical opinions are rendered

in what is tantamount to a one-page checklist format, which is of limited

value. See Papesh v. Colvin, 786 F.3d 1126 (8th Cir. 2015). He provided no

objective medical evidence to support his opinions and provided no

explanation for how he came to hold the opinions. In fact, many of his

opinions appear to be based on Greer’s self-reports. Additionally, Zini

offered no opinions as to the functional limitations caused by Greer’s

headaches.6 Although he did opine that her headaches will interfere with

her ability to work and cause her to miss work, the opinion is confusing in

that it is not clear how many days of work he believed she will miss each

week: at least one or a full seven.7 Given the format in which the opinions

are rendered, the ALJ could reasonably discount them. The Court

understands, though, that the Treating Physician’s Migraine Headache

Form is but one part of larger record, and the form should be, and will be,

read in light of that record.


6
       A treating physician’s medical opinions may be discounted if they do not identify
specific functional limitations. See Adair v. Saul, 2020 WL 2988696 (medical opinion did
not identify claimant’s specific functional limitations so other evidence in the record
was more instructive when determining which work-related activities claimant could
perform).
7
       The ALJ understood Zini to believe that Greer’s headaches would cause her to
miss work “at least one day per week.” See Transcript at 20. Greer understands Zini to
believe that Greer “would be unable to work seven days per week” because of her
headaches. See Docket Entry 11 at CM/ECF 5.
                                          15
       Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 16 of 20




      In the Treating Physician’s Migraine Headache Form, Zini opined that

Greer’s headaches occur greater than three times a week and last, on

average, twenty-four hours. His progress notes are capable of more than

one acceptable interpretation, and it is possible to construe them so as to

be inconsistent with those opinions. The notes make little mention of how

often she experiences headaches, save his observation that they are

intermittent. See Transcript at 341, 338, 334, 314, 309, 362, 357, 352, 347,

411. With respect to their duration, he simply notes that they began several

years earlier but makes little mention of how long her headaches last once

they begin.8

      Zini opined that Greer was taking Imitrex and hydrocodone for her

headaches. His progress notes reflect that although she had taken, or was

taking, hydrocodone, he appears to have not prescribed Imitrex. It is true

that Maganti had prescribed Imitrex in July of 2016, or prior to Zini’s

completion of the Treating Physician’s Migraine Headache Form, see

Transcript at 375, but there is nothing to indication that Zini reviewed

Maganti’s progress note before completing the form.


8
       Zini also opined that Greer’s headaches are accompanied by nausea and
vomiting, photophobia, phonophobia, and throbbing/pulsating, and his progress notes
contain similar observations. His opinion is of little value in assessing her residual
functional capacity, though, because he failed to explain how the symptoms impact the
most she can do despite her limitations.
                                         16
       Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 17 of 20




      Zini also opined that Greer’s headaches will interfere with her ability

to work and cause her to miss work for some number of days each week.

His progress notes do not support his opinion. Notwithstanding the

confusion surrounding the precise number of days he believes she will miss

each week, he repeatedly observed that her headaches are moderate in

severity. See Transcript at 341, 338, 334, 314, 309, 362, 357, 352, 347, 411.

Given Zini’s observations that Greer’s headaches are intermittent and

moderate, the ALJ could reasonably discount Zini’s opinion that Greer will

miss work multiple days each week.

      It was possible for the ALJ to reasonably conclude that Zini’s medical

opinions are inconsistent with his progress notes. Accordingly, the ALJ

could reasonably discount Zini’s opinions.

      Greer faults the ALJ for according too much weight to the opinions

of Johnson and Cathey.9 The record reflects, though, that their opinions

were but one of the factors the ALJ relied upon in assessing Greer’s residual

functional capacity. In fact, the ALJ found that Greer’s limitations are

more severe than Johnson and Cathey opined. The ALJ could find that the

opinions have support in the record, and he did not err in weighing them.


9
      It is axiomatic that the medical opinions of a non-examining physician are
generally accorded less weight than those of an examining physician. See Wildman v.
Astrue, 596 F.3d 959 (8th Cir. 2010).
                                        17
      Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 18 of 20




     Greer also faults the ALJ for failing to fully develop the record. Greer

so maintains because the record does not contain an assessment from a

treating or examining physician addressing Greer’s functional limitations.

     There is no requirement that the assessment of a claimant’s residual

functional capacity be supported by a specific medical opinion. See

Hensley v. Colvin, 829 F.3d 926 (8th Cir. 2016). In the absence of opinion

evidence, the medical records of the most relevant treating physicians can

provide affirmative medical evidence supporting the assessment. See Id.

     The Court is satisfied that the ALJ adequately developed the record,

and there is sufficient information for him to have made an informed

decision. It is true that there is no opinion from a treating or examining

physician addressing Greer’s functional limitations. Although such an

opinion would have been helpful, one was not required. The ALJ could and

did rely upon Chenault, Zini, Mylavarapu, and Maganti’s progress notes in

crafting the assessment of Greer’s residual functional capacity. The ALJ

could reasonably find from their notes that Greer’s MS is relapsing-

remitting, and when flare ups occur, they did not require medical

attention. The ALJ could also reasonably find from their notes that Greer’s

headaches are moderate and intermittent. Given those findings, the ALJ

could find that Greer is capable of a reduced range of light work.

                                     18
      Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 19 of 20




     Greer offers a second reason why her residual functional capacity was

erroneously assessed. She maintains that insufficient consideration was

given to the side effects of her medication.

     As a part of assessing the claimant’s residual functional capacity, the

ALJ is required to evaluate the claimant’s subjective complaints. See

Pearsall v. Massanari, 274 F.3d 1211 (8th Cir. 2001). The ALJ must consider

all of the evidence, including evidence of “the type, dosage, effectiveness,

and side effects of any medication the claimant takes or has taken to

alleviate pain or other symptoms.” See Social Security Ruling 16-3p.

     The record reflects that the ALJ considered the side effects of

Greer’s medication, and substantial evidence on the record as a whole

supports his consideration of the side effects. For example, he noted that

Plegridy injections caused her to have adverse reactions, one of which was

that she lost feeling in her right arm. See Transcript at 18. He noted that

she had taken Tecfidera but stopped taking it because it caused nausea

and vomiting. See Transcript at 18. The ALJ noted that Greer had taken

amitriptyline but stopped taking it because it caused “anger issues.” See

Transcript at 19. Additionally, he noted that she had taken prednisone but

stopped taking it because “steroids worsened her headaches.” See

Transcript at 19.

                                     19
      Case 1:19-cv-00061-PSH Document 13 Filed 08/10/20 Page 20 of 20




     The governing standard in this case allows for the possibility of

drawing two inconsistent conclusion. See Culbertson v. Shalala, 30 F.3d 934

(8th Cir. 1994). The ALJ crafted an assessment of Greer’s residual

functional capacity that limited her to a reduced range of light work, and

Greer has not shown why the ALJ erred in doing so.

     On the basis of the foregoing, the Court finds that there is substantial

evidence on the record as a whole to support the ALJ’s findings. Greer’s

complaint is dismissed, all requested relief is denied, and judgment will be

entered for the Commissioner.

     IT IS SO ORDERED this 10th day of August, 2020.




                                   __________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                     20
